DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/6/2020 has been entered.
Applicant’s amendments filed 11/06/2020 are acknowledged.  Claims 76-88 and 90-122 are pending.  Claims 76, 79-80, 82, 85, 88, 90, 97-100, 104-105 are amended.  Claims 106-122 are withdrawn.  Claims 76-88 and 90-105 are subject to prosecution.
The Terminal Disclaimer over US Patent No. 10,927342, of record 7/2/2021 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment given in an interview with Jessica Cande on 7/1/2021 and 7/7/2021.


IN THE CLAIMS:
Claim 76:  insert “of” after “protein” in line 2.
Claim 85: delete “(TRAP)” in line 3.
Claim 94: delete “(TRAP)” in line 3.
Cancel claims 106-122.

NATURE OF THE CLAIM AMENDMENTS
The amendment to claim 76 corrects a typographical error in the claims.  The amendment inserts the word “of” into the phrase, “a recombinant protein of interest” in line 2.
The amendment to claims 85 and 94 further clarifies the claims.
Claims 106-122 are directed to WITHDRAWN claims, which are now deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In light of Applicant’s amendments to the claims, and the Examiner’s amendment herein, all objections and rejections of record are WITHDRAWN.  The art does not teach or suggest a method of culturing cells comprising Taurine as claimed.  Thus, claims 76-88 and 90-105 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KAA


/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633